DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because: 
reference character “125” has been used to designate both pivot system and hook (see Specification, page 6, lines 1-9); 
reference character “145” has been used to designate both pivot pin and coupling pin (see Specification, page 6, lines 9-11 and page 7, lines 5-8); and
reference characters "125" and "150" have both been used to designate hook (see Specification, page 6, lines 9-11 and page 7, lines 5-8).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the insert" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter
Claims 1-8 and 10-17 are allowed.
Claim 9 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Regarding claims 1-8, the claims are allowed because the prior art of record does not disclose or fairly suggest the features: a hook coupled to one of the first or second portions; a coupling pin coupled to the other of the first or second portions and engageable with the hook to couple together the first and second portions at a first end; a pivot pin coupled to one of the first or second portions; an engagement portion coupled to the other of the first or second portions, the engagement portion being C-shaped and defining a slot therein, the pivot pin configured to be inserted into the slot to pivotably couple the first portion to the second portion at a second end opposite the first end, as recited in claim 1.
Regarding claims 10-17, the claims are allowed because the prior art of record does not disclose or fairly suggest the features: the second portion pivotably coupled to the first portion by a pivot system on a first end, and the second portion removably coupled to the first portion by a coupling system on the second end; the coupling system including a hook biased into engagement with a coupling pin when the cassette is in a closed position; the pivot system including an engagement portion defining a slot that receives a pivot pin to permit pivoting of the first and second portions when the cassette is in an open position; and an insert removably coupleable to at least one of the apertures and including indents configured to hold instruments, as recited in claim 10.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The reference Jerge et al. (US 4,541,992) discloses a cassette (10) for organizing, sterilizing, and maintain medical/dental instruments (see Abstract). The cassette (10) comprises a tray (14)  and a cover (32) which is closable, openable and separable from the tray (14) of the cassette (10) (see col. 2, lines 24-45; Figs. 1-62). Hinges (48) on a first sidewall (18) of the tray (14) and a first sidewall (36) of the cover (32) releasably, join the first sidewall (36) of the cover (32) to the first sidewall (18) of the tray (14) (see col. 2, lines 48-58; Figs. 2, 3, 6). The cover (32) and the tray (14) are thereby hingedly (pivotably) movable relative to each other about the hinges (48) to and from open and closed positions (see col. 2, lines 48-58). The hinges (48) include hinge pins (49) on the tray (14) and arcuate hinge flanges (50) on the cover (32). The hinge flanges (50) engage and rotate about the hinge pins (49) to and from the closed position and open position (see col. 2, lines 59-63; Fig. 2). The hinge flanges (50) and the hinge pins (49) are also separable from each other (see col. 2, lines 48-58; Fig. 2). The cassette (10) further comprises Latches (56) on a second sidewall (20) opposite the first sidewall (18) of the tray (14) and on a second sidewall (38) opposite the first sidewall (36) of the cover (32). The latches (56) releasably latch the second sidewall (38) of the cover (32) to the second sidewall (20) of the tray (14) and thereby the cover (32) to the tray (14) in the closed position (see col. 3, lines 21-26; Figs. 2, 3, 6). The latches (56) include latch pieces (58) (Figs. 2, 6, 9) slidably mounted in slots (60) formed on the second sidewall (20) of the tray (14). The latch pieces (58) includes latch keys (64) which operatively cooperate with further slots (66) formed on the second sidewall (38) of the cover (32) (Figs. 2, 3, 9). The latch pieces (58) are slidable to and from latching and unlatching positions (see col. 3, lines 28-35; Figs. 2, 3, 6, 9).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lessanework T Seifu whose telephone number is (571)270-3153. The examiner can normally be reached M-T 9:00 am - 6:30 pm; F 9:00 am - 1:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LESSANEWORK SEIFU/Primary Examiner, Art Unit 1774